PURCHASE AGREEMENT NUMBER 2333



between



THE BOEING COMPANY



and



Continental Airlines, Inc.



 

Relating to Boeing Model 757-324 Aircraft



 

TABLE OF CONTENTS

 



ARTICLES

Revised By:



1. Quantity, Model and Description

2. Delivery Schedule

3. Price

4. Payment

5. Miscellaneous

 

TABLE

1. Aircraft Delivery, Description, Price and Advance Payments

 

EXHIBIT

A. Aircraft Configuration

B. Aircraft Delivery Requirements and Responsibilities

 

SUPPLEMENTAL EXHIBITS

AE1. Escalation Adjustment/Airframe and Optional Features

BFE1. Buyer Furnished Equipment Variables

CS1. Customer Support Variables

EE1. Engine Escalation and Engine Warranty

SLP1. Service Life Policy Components

LETTER AGREEMENTS

Revised By:



2333-01 Not Used

2333-02 Not Used

2333-03 Demonstration Flight Waiver

2333-04 Option Aircraft

2333-05 Rolls-Royce Engine Price Adjustment

2333-06 Customer Directed Seller Purchased Equipment

and Seller Purchased Equipment

2333-07 Flight Crew Training Spare Parts Support

2333-08 Spares Initial Provisioning

 

CONFIDENTIAL LETTER AGREEMENTS

6-1162-JMG-0318 Aircraft Performance Guarantees

6-1162-JMG-0319 Promotional Support

6-1162-JMG-0320 Special Matters

 

 

 

 

 

 

 

 

 

 

Purchase Agreement No. 2333



between



The Boeing Company



and



Continental Airlines, Inc.



______________________________

This Purchase Agreement No. 2333 dated as of December 29, 2000 is between The
Boeing Company (Boeing) and Continental Airlines, Inc. (Customer) relating to
the purchase and sale of Model 757-324 aircraft. The terms and conditions
(except as specifically set forth below) of the Aircraft General Terms Agreement
dated as of October 10, 1997 between the parties, identified as AGTA-CAL (AGTA)
are hearby incorporated by reference to this Purchase Agreement.

 

Article 1. Quantity, Model and Description.

The aircraft to be delivered to Customer will be designated as Model 757-324
aircraft (the Aircraft). Boeing will manufacture and sell to Customer Aircraft
conforming to the configuration described in Exhibit A in the quantities listed
in Table 1 to this Purchase Agreement.

 

 

Article 2. Delivery Schedule.

The Aircraft will be delivered to Customer in accordance with the scheduled
months of delivery listed in the attached Table 1. Exhibit B, which is part of
this Purchase Agreement, describes certain responsibilities for both Customer
and Boeing in order to accomplish the delivery of the Aircraft.

 

 

Article 3. Price.



3.1 Aircraft Basic Price. The Aircraft Basic Price is listed in Table 1 and is
subject to mutually agreed upon price adjustments and the Escalation Adjustment.



3.2 Advance Payment Base Prices. The Advance Payment Base Prices for the
Aircraft are listed in Table 1 and were calculated utilizing the latest
escalation factors available to Boeing on the date of this Purchase Agreement
projected to the month of scheduled delivery.



3.3 Boeing has not yet established the Aircraft Basic Price for Aircraft
scheduled to be delivered after December 31, 2005. The prices listed in Table 1
for such Aircraft are only to provide Customer with an estimate of the
applicable Advance Payment Base Prices. Accordingly, the Aircraft Basic Price
for such Aircraft will be the sum of the Airframe Price, Optional Features
Prices and the Engine Price first published by Boeing for the same model of
aircraft and engines to be delivered after December 31, 2005.



 

Article 4. Payment.

4.1 Boeing acknowledges receipt of a deposit in the amount shown in Table 1 for
each Aircraft (Deposit).

4.2 The amounts and payment dates for advance payments to be made by Customer
are set forth in the attached Table 1. Advance payments for each aircraft are
due on the first business day of the months listed in the attached Table 1.



4.3 For any Aircraft whose scheduled month of delivery is less than 24 months
from the date of this Purchase Agreement, the total amount of advance payments
due for payment upon signing of this Purchase Agreement will include all advance
payments which are past due in accordance with the standard advance payment
schedule set forth in Table 1.

4.4 The Aircraft Price is the total amount Customer will pay to Boeing at the
time of delivery of each Aircraft. Such Aircraft Price will be calculated at
time of delivery using then available escalation factors to calculate the
Escalation Adjustment. The invoice amount for an Aircraft will show the Aircraft
Price appropriately adjusted to account for previously received applicable
advance payments.

 

Article 5. Miscellaneous.



5.1 Aircraft Delivery, Description, Price and Advance Payments. Table 1
consolidates information contained in Articles 1, 2, 3 and 4 with respect to (i)
quantity of Aircraft, (ii) applicable Detail Specification, (iii) month and year
of scheduled deliveries, (iv) Aircraft Basic Price, (v) applicable escalation
factors and (vi) Advance Payment Base Prices and advance payments and their
schedules.



5.2 Escalation Adjustment/Airframe and Optional Features. Supplemental Exhibit
AE1 contains the applicable airframe and optional features escalation formula.
The provisions of Exhibit D to the AGTA are not applicable to this Purchase
Agreement. Accordingly, the definition of "Escalation Adjustment" is hereby
revised to refer to "Exhibit AE1" instead of "Exhibit D".



5.3 Buyer Furnished Equipment Variables. Supplemental Exhibit BFE1 contains
vendor selection dates, on dock dates and other variables applicable to the
Aircraft.



5.4 Customer Support Variables. Supplemental Exhibit CS1 contains the variable
information applicable to information, training services and other things
furnished by Boeing in support of the Aircraft.



5.5 Engine Escalation and Engine Warranty. Supplemental Exhibit EE1 contains the
applicable engine escalation formula and the engine warranty for the Aircraft.



5.6 Service Life Policy Components. Supplemental Exhibit SLP1 lists the airframe
and landing gear components covered by the Service Life Policy for the Aircraft.



5.7 Public Announcement. Boeing reserves the right to make a public announcement
regarding Customer's purchase of the Aircraft (excluding any confidential
information such as price, delivery schedule, etc.) upon approval of Boeing's
press release by Customer's public relations department or other authorized
representative.



 

5.8 Negotiated Agreement; Entire Agreement. This Purchase Agreement, including
the provisions of Article 8.2 of the AGTA relating to insurance, and Article 12
of Part 2 of Exhibit C of the AGTA relating to DISCLAIMER AND RELEASE and
EXCLUSION OF CONSEQUENTIAL AND OTHER DAMAGES, has been the subject of discussion
and negotiation and is understood by the parties; the Aircraft Price and other
agreements of the parties stated in this Purchase Agreement were arrived at in
consideration of such provisions. This Purchase Agreement, including the AGTA,
contains the entire agreement between the parties and supersedes all previous
proposals, understandings, commitments or representations whatsoever, oral or
written, with respect to the subject matter hereof, and may be changed only in
writing signed by authorized representatives of the parties.



 

CONTINENTAL AIRLINES, INC. THE BOEING COMPANY

By /s/ Gerald Laderman By /s/ J. A. McGarvey

Its Senior Vice President - Finance By Attorney-In-Fact

 

 

Table 1 to

Purchase Agreement No. 2333

Aircraft Delivery, Description, Price and Advance Payments



 

Airframe Model/MTGW:

757-300 260,000





Engine Model:

RB211-535E4-B





Detail Specification:

D019N003 (5/16/2000)





Price Base Year:

Jul-99





 

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



 

AIRCRAFT CONFIGURATION



between



THE BOEING COMPANY



and



Continental Airlines, Inc.



 

Exhibit A to Purchase Agreement Number 2333

 

 

 

AIRCRAFT CONFIGURATION



Dated December 29, 2000

relating to



BOEING MODEL 757-324 AIRCRAFT

 

The Detail Specification is Boeing Detail Specification D019N003CAL53P-1 dated
as of even date herewith. Such Detail Specification will be comprised of Boeing
Configuration Specification D019N003, Revision B, dated September 20, 2000 as
amended to incorporate the Options listed below, including the effects on
Manufacturer's Empty Weight (MEW) and Operating Empty Weight (OEW). Such Options
are set forth in Boeing Document D019NCR1CAL53P-1. As soon as practicable,
Boeing will furnish to Buyer copies of the Detail Specification, which copies
will reflect such Options. The Aircraft Basic Price reflects and includes all
effects of such Options, except such Aircraft Basic Price does not include the
price effects of any Buyer Furnished Equipment or Seller Purchased Equipment.

 

 

Exhibit A to

Purchase Agreement No. 2333

 

Price

Per A/P F/O

               CR / TITLE              

  1999   PRICE





[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



AIRCRAFT DELIVERY REQUIREMENTS AND RESPONSIBILITIES



between



THE BOEING COMPANY



and



Continental Airlines, Inc.



 

Exhibit B to Purchase Agreement Number 2333



 

AIRCRAFT DELIVERY REQUIREMENTS AND RESPONSIBILITIES



relating to



BOEING MODEL 757-324 AIRCRAFT

 

Both Boeing and Customer have certain documentation and approval
responsibilities at various times during the construction cycle of Customer's
Aircraft that are critical to making the delivery of each Aircraft a positive
experience for both parties. This Exhibit B documents those responsibilities and
indicates recommended completion deadlines for the actions to be accomplished.
Failure to obtain such completion deadlines shall not be deemed a breach of this
Purchase Agreement or reduce or amend the parties' obligations hereunder.

1. GOVERNMENT DOCUMENTATION REQUIREMENTS.

Certain actions are required to be taken by Customer in advance of the scheduled
delivery month of each Aircraft with respect to obtaining certain government
issued documentation.

1.1 Airworthiness and Registration Documents.

Not later than 6 months prior to delivery of each Aircraft, Customer will notify
Boeing of the registration number to be painted on the side of the Aircraft. In
addition, and not later than 3 months prior to delivery of each Aircraft,
Customer will, by letter to the regulatory authority having jurisdiction,
authorize the temporary use of such registration numbers by Boeing during the
pre-delivery testing of the Aircraft.

Customer is responsible for furnishing any temporary or permanent registration
certificates required by any governmental authority having jurisdiction to be
displayed aboard the Aircraft after delivery.

1.2 Certificate of Sanitary Construction.

1.2.1 U.S. Registered Aircraft. Boeing will obtain from the United States Public
Health Service, a United States Certificate of Sanitary Construction to be
displayed aboard each Aircraft after delivery to Customer.

1.2.2 Non-U.S. Registered Aircraft. If Customer requires a United States
Certificate of Sanitary Construction at the time of delivery of the Aircraft,
Customer will give written notice thereof to Boeing at least 3 months prior to
delivery. Boeing will then use its reasonable best efforts to obtain the
Certificate from the United States Public Health Service and present it to
Customer at the time of Aircraft delivery.

1.3 Customs Documentation.

1.3.1 Import Documentation. If the Aircraft is intended to be exported from the
United States, Customer must notify Boeing not later than 3 months prior to
delivery of each Aircraft of any documentation required by the customs
authorities or by any other agency of the country of import.

1.3.2 General Declaration - U.S. If the Aircraft is intended to be exported from
the United States, Boeing will prepare Customs Form 7507, General Declaration,
for execution by U.S. Customs immediately prior to the ferry flight of the
Aircraft. For this purpose, Customer will furnish to Boeing not later than 20
days prior to delivery a complete crew and passenger list and a complete ferry
flight itinerary, including point of exit from the United States for the
Aircraft.

If Customer intends, during the ferry flight of an Aircraft, to land at a U.S.
airport after clearing Customs at delivery, Customer must notify Boeing not
later than 20 days prior to delivery of such intention. If Boeing receives such
notification, Boeing will provide to Customer the documents constituting a
Customs permit to proceed, allowing such Aircraft to depart after any such
landing. Sufficient copies of completed Form 7507, along with passenger
manifest, will be furnished to Customer to cover U.S. stops scheduled for the
ferry flight.

1.3.3 Export Declaration - U.S. If the Aircraft is intended to be exported from
the United States, Boeing will prepare Form 7525V and, immediately prior to the
ferry flight, will submit such Form to U.S. Customs in Seattle in order to
obtain clearance for the departure of the Aircraft, including any cargo, from
the United States. U.S. Customs will deliver the Export Declaration to the U.S.
Department of Commerce after export.

2. Insurance CertificateS.

Unless provided earlier, Customer will provide to Boeing not later than 30 days
prior to delivery of the first Aircraft, a copy of the requisite annual
insurance certificate in accordance with the requirements of Article 8 of the
AGTA.

3. NOTICE OF FLYAWAY CONFIGURATION.

Not later than 20 days prior to delivery of the Aircraft, Customer will provide
to Boeing a configuration letter stating the requested "flyaway configuration"
of the Aircraft for its ferry flight. This configuration letter should include :

(i) the name of the company which is to furnish fuel for the ferry flight and
any scheduled post-delivery flight training, the method of payment for such
fuel, and fuel load for the ferry flight;

(ii) the cargo to be loaded and where it is to be stowed on board the Aircraft,
the address where cargo is to be shipped after flyaway and notification of any
hazardous materials requiring special handling;

(iii) any BFE equipment to be removed prior to flyaway and returned to Boeing
BFE stores for installation on Customer's subsequent Aircraft;

(iv) a complete list of names and citizenship of each crew member and
non-revenue passenger who will be aboard the ferry flight; and

(v) a complete ferry flight itinerary.

 

4. DELIVERY ACTIONS BY BOEING.

4.1 Schedule of Inspections. All FAA, Boeing, Customer and, if required, U.S.
Customs Bureau inspections will be scheduled by Boeing for completion prior to
delivery or departure of the Aircraft. Customer will be informed of such
schedules.

4.2 Schedule of Demonstration Flights. All FAA and Customer demonstration
flights will be scheduled by Boeing for completion prior to delivery of the
Aircraft.

4.3 Schedule for Customer's Flight Crew. Boeing will inform Customer of the date
that a flight crew is required for acceptance routines associated with delivery
of the Aircraft.

4.4 Fuel Provided by Boeing. Boeing will provide to Customer, without charge,
the amount of fuel shown in U.S. gallons in the table below for the model of
Aircraft being delivered and full capacity of engine oil at the time of delivery
or prior to the ferry flight of the Aircraft.

Aircraft Model

Fuel Provided

       

757

[CONFIDENTIAL MATERIAL OMITTED

AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMIS-

SION PURSUANT TO A REQUEST FOR

CONFIDENTIAL TREATMENT]

   



4.5 Flight Crew and Passenger Consumables. Boeing will provide reasonable
quantities of food, coat hangers, towels, toilet tissue, drinking cups and soap
for the first segment of the ferry flight for the Aircraft.

4.6 Delivery Papers, Documents and Data. Boeing will have available at the time
of delivery of the Aircraft certain delivery papers, documents and data for
execution and delivery. Boeing will pre-position in Oklahoma City, Oklahoma, for
filing with the FAA at the time of delivery of the Aircraft an executed original
Form 8050-2, Aircraft Bill of Sale, indicating transfer of title to the Aircraft
from Boeing or Boeing's sales subsidiary to Customer.

4.7 Delegation of Authority. If specifically requested in advance by Customer,
Boeing will present a certified copy of a Resolution of Boeing's Board of
Directors, designating and authorizing certain persons to act on its behalf in
connection with delivery of the Aircraft.

 

5. DELIVERY ACTIONS BY CUSTOMER.

5.1 Aircraft Radio Station License. At delivery Customer will provide its
Aircraft Radio Station License to be placed on board the Aircraft following
delivery.

5.2. Aircraft Flight Log. At delivery Customer will provide the Aircraft Flight
Log for the Aircraft.

5.3 Delegation of Authority. If necessary, Customer will present to Boeing at
delivery of the Aircraft an original or certified copy of Customer's Delegation
of Authority designating and authorizing certain persons to act on its behalf in
connection with delivery of the specified Aircraft.

ESCALATION ADJUSTMENT



 

AIRFRAME AND OPTIONAL FEATURES



between



THE BOEING COMPANY



and



CONTINENTAL AIRLINES, INC.



Supplemental Exhibit AE1 to Purchase Agreement Number 2333

ESCALATION ADJUSTMENT



 

AIRFRAME AND OPTIONAL FEATURES



relating to



BOEING MODEL 757-324 AIRCRAFT

 

 

 

 

1. Formula.



Airframe and Optional Features Price adjustments (Airframe Price Adjustment) are
used to allow prices to be stated in current year dollars at the signing of this
Purchase Agreement and to adjust the amount to be paid by Customer at delivery
for the effects of economic fluctuation. The Airframe Price Adjustment will be
determined at the time of Aircraft delivery in accordance with the following
formula:



Pa = (P+B)(L + M) - P



Where:



Pa = Airframe Price Adjustment.



L = .65 x ( ECI 

ECIb ) where ECIb is the base year index

(as set forth in Table 1 of this

Purchase Agreement)



M = .35 x ( ICI 

ICIb ) where ICIb is the base year index

(as set forth in Table 1 of this

Purchase Agreement)



P = Airframe Price plus Optional Features Price (as set forth in Table 1 of this
Purchase Agreement).



 

B = 0.005 x (N/12) x (P) where N is the calendar month and
year of scheduled Aircraft delivery
minus the calendar month and year
of the Base Price Year, both as
shown in Table 1 of this
Purchase Agreement.



ECI is a value determined using the U.S. Department of Labor, Bureau of Labor
Statistics "Employment Cost Index for workers in aerospace manufacturing - Wages
and Salaries" (ECI code 3721W), calculated by establishing a three-month
arithmetic average value (expressed as a decimal and rounded to the nearest
tenth) using the values for the fifth, sixth and seventh months prior to the
month of scheduled delivery of the applicable Aircraft. As the Employment Cost
Index values are only released on a quarterly basis, the value released for the
month of March will be used for the months of January and February; the value
for June used for April and May; the value for September used for July and
August; and the value for December used for October and November.



ICI is a value determined using the U.S. Department of Labor, Bureau of Labor
Statistics "Producer Prices and Price Index - Industrial Commodities Index ",
calculated as a 3-month arithmetic average of the released monthly values
(expressed as a decimal and rounded to the nearest tenth) using the values for
the 5th, 6th and 7th months prior to the month of scheduled delivery of the
applicable Aircraft.



As an example, for an Aircraft scheduled to be delivered in the month of
January, the months June, July and August of the preceding year will be utilized
in determining the value of ECI and ICI.



Note: i. In determining the values of L and M, all calculations and resulting
values will be expressed as a decimal rounded to the nearest ten-thousandth.



ii. .65 is the numeric ratio attributed to labor in the Airframe Price
Adjustment formula.



iii. .35 is the numeric ratio attributed to materials in the Airframe Price
Adjustment formula.



iv. The denominators (base year indices) are the actual average values reported
by the U.S. Department of Labor, Bureau of Labor Statistics (base year June 1989
= 100). The applicable base year and corresponding denominator is provided by
Boeing in Table 1 of this Purchase Agreement.



v. The final value of Pa will be rounded to the nearest dollar.



vi. The Airframe Price Adjustment will not be made if it will result in a
decrease in the Aircraft Basic Price.



 

2. Values to be Utilized in the Event of Unavailability.



2.1 If the Bureau of Labor Statistics substantially revises the methodology used
for the determination of the values to be used to determine the ECI and ICI
values (in contrast to benchmark adjustments or other corrections of previously
released values), or for any reason has not released values needed to determine
the applicable Airframe Price Adjustment, the parties will, prior to the
delivery of any such Aircraft, select a substitute from other Bureau of Labor
Statistics data or similar data reported by non-governmental organizations. Such
substitute will result in the same adjustment, insofar as possible, as would
have been calculated utilizing the original values adjusted for fluctuation
during the applicable time period. However, if within 24 months after delivery
of the Aircraft, the Bureau of Labor Statistics should resume releasing values
for the months needed to determine the Airframe Price Adjustment, such values
will be used to determine any increase or decrease in the Airframe Price
Adjustment for the Aircraft from that determined at the time of delivery of the
Aircraft.



2.2 Notwithstanding Article 2.1 above, if prior to the scheduled delivery month
of an Aircraft the Bureau of Labor Statistics changes the base year for
determination of the ECI and ICI values as defined above, such re-based values
will be incorporated in the Airframe Price Adjustment calculation.



2.3 In the event escalation provisions are made non-enforceable or otherwise
rendered void by any agency of the United States Government, the parties agree,
to the extent they may lawfully do so, to equitably adjust the Aircraft Price of
any affected Aircraft to reflect an allowance for increases or decreases in
labor compensation and material costs occurring since February of the price base
year shown in the Purchase Agreement which is consistent with the applicable
provisions of paragraph 1 of this Supplemental Exhibit AE1.



2.4 If within 12 months of Aircraft delivery, the published index values are
revised due to an acknowledged error by the Bureau of Labor Statistics, the
Airframe Price Adjustment will be re-calculated using the revised index values
(this does not include those values noted as preliminary by the Bureau of Labor
Statistics). A credit memorandum or supplemental invoice will be issued for the
Airframe Price Adjustment difference. Interest charges will not apply for the
period of original invoice to issuance of credit memorandum or supplemental
invoice.



 

Note

: i. The values released by the Bureau of Labor Statistics and available to
Boeing 30 days prior to the scheduled delivery month of an Aircraft will be used
to determine the ECI and ICI values for the applicable months (including those
noted as preliminary by the Bureau of Labor Statistics) to calculate the
Airframe Price Adjustment for the Aircraft invoice at the time of delivery. The
values will be considered final and no Airframe Price Adjustments will be made
after Aircraft delivery for any subsequent changes in published Index values,
subject always to paragraph 2.4 above.





ii. The maximum number of digits to the right of the decimal after rounding
utilized in any part of the Airframe Price Adjustment equation will be 4, where
rounding of the fourth digit will be increased to the next highest digit when
the 5th digit is equal to 5 or greater.

BUYER FURNISHED EQUIPMENT VARIABLES



between



THE BOEING COMPANY



and



CONTINENTAL AIRLINES, INC.



Supplemental Exhibit BFE1 to Purchase Agreement Number 2333



 

BUYER FURNISHED EQUIPMENT VARIABLES



relating to



BOEING MODEL 757-324 AIRCRAFT

 

This Supplemental Exhibit BFE1 contains vendor selection dates, on-dock dates
and other variables applicable to the Aircraft.

1. Supplier Selection.

Customer will:

1.1 Select and notify Boeing of the suppliers and part numbers of the following
BFE items by the following dates:



--------------------------------------------------------------------------------

Galley System Completed





--------------------------------------------------------------------------------

Galley Inserts Completed





--------------------------------------------------------------------------------

Seats (passenger) Completed





--------------------------------------------------------------------------------

Overhead & Audio System Completed





--------------------------------------------------------------------------------

Miscellaneous Emergency Equipment Completed





--------------------------------------------------------------------------------

Cargo Handling Systems Telair Scandanavian Bellyloader



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2. On-dock Dates



On or before February 2001, Boeing will provide to Customer a BFE Requirements
On-Dock/Inventory Document (BFE Document) or an electronically transmitted BFE
Report which may be periodically revised, setting forth the items, quantities,
on-dock dates and shipping instructions relating to the in-sequence installation
of BFE. For planning purposes, a preliminary BFE on-dock schedule is set forth
below:

 

Item

Preliminary On-Dock Dates



[Month of Delivery:]

           

Seats

[CONFIDENTIAL MATERIAL OMITTED

AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COM-

MISSION PURSUANT TO A REQUEST

FOR CONFIDENTIAL TREATMENT]

Galleys/Furnishings

Electronics

Miscellaneous/ Emergency Equipment

Textiles/Raw Material

Cargo Systems

Provision Kits

     

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

Item

Preliminary On-Dock Dates



[Month of Delivery:]

           

Seats

[CONFIDENTIAL MATERIAL OMITTED

AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COM-

MISSION PURSUANT TO A REQUEST

FOR CONFIDENTIAL TREATMENT]

Galleys/Furnishings

Electronics

Miscellaneous/ Emergency Equipment

Textiles/Raw Material

Cargo Systems

Provision Kits

     

 

 

 

Item

Preliminary On-Dock Dates



[Month of Delivery:]

           

Seats

[CONFIDENTIAL MATERIAL OMITTED

AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COM-

MISSION PURSUANT TO A REQUEST

FOR CONFIDENTIAL TREATMENT]

Galleys/Furnishings

Electronics

Miscellaneous/ Emergency Equipment

Textiles/Raw Material

Cargo Systems

Provision Kits

     

 

 

Item

Preliminary On-Dock Dates



[Month of Delivery:]

           

Seats

[CONFIDENTIAL MATERIAL OMITTED

AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COM-

MISSION PURSUANT TO A REQUEST

FOR CONFIDENTIAL TREATMENT]

Galleys/Furnishings

Electronics

Miscellaneous/ Emergency Equipment

Textiles/Raw Material

Cargo Systems

Provision Kits

     

 

 

 

 

 

 

 

 

 

 

 

 

 

Item

Preliminary On-Dock Dates



[Month of Delivery:]

           

Seats

[CONFIDENTIAL MATERIAL OMITTED

AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COM-

MISSION PURSUANT TO A REQUEST

FOR CONFIDENTIAL TREATMENT]

Galleys/Furnishings

Electronics

Miscellaneous/ Emergency Equipment

Textiles/Raw Material

Cargo Systems

Provision Kits

Radomes

Item

Preliminary On-Dock Dates



[Month of Delivery:]

           

Seats

[CONFIDENTIAL MATERIAL OMITTED

AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COM-

MISSION PURSUANT TO A REQUEST

FOR CONFIDENTIAL TREATMENT]

Galleys/Furnishings

Electronics

Miscellaneous/ Emergency Equipment

Textiles/Raw Material

Cargo Systems

Provision Kits

Radomes

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Item

Preliminary On-Dock Dates



[Month of Delivery:]

           

Seats

[CONFIDENTIAL MATERIAL OMITTED

AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COM-

MISSION PURSUANT TO A REQUEST

FOR CONFIDENTIAL TREATMENT]

Galleys/Furnishings

Electronics

Miscellaneous/ Emergency Equipment

Textiles/Raw Material

Cargo Systems

Provision Kits

Radomes

 

Item

Preliminary On-Dock Dates



[Month of Delivery:]

           

Seats

[CONFIDENTIAL MATERIAL OMITTED

AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COM-

MISSION PURSUANT TO A REQUEST

FOR CONFIDENTIAL TREATMENT]

Galleys/Furnishings

Electronics

Miscellaneous/ Emergency Equipment

Textiles/Raw Material

Cargo Systems

Provision Kits

Radomes

CUSTOMER SUPPORT VARIABLES



between



THE BOEING COMPANY



and



CONTINENTAL AIRLINES, INC.



 

Supplemental Exhibit CS1 to Purchase Agreement Number 2333



 

CUSTOMER SUPPORT VARIABLES



relating to



BOEING MODEL 757-324 AIRCRAFT

 

 

Customer currently operates an aircraft of the same model as the Aircraft. Upon
Customer's request, Boeing will develop and schedule a customized Customer
Support Program to be furnished in support of the Aircraft. The customized
program will be based upon and equivalent to the entitlements summarized below.



1. Maintenance Training.



1.1 Maintenance Training Minor Model Differences Course, if requested, covering
operational, structural or systems differences between Customer's
newly-purchased Aircraft and an aircraft of the same model currently operated by
Customer; 1 class of 18 students;



1.2 Training materials, if applicable, will be provided to each student. In
addition, one set of training materials as used in Boeing's training program,
including visual aids, text and graphics will be provided for use in Customer's
own training program.



2. Flight Training.



Boeing will provide, if requested, one classroom course to acquaint up to 15
students with operational, systems and performance differences between
Customer's newly-purchased Aircraft and an aircraft of the same model currently
operated by Customer.



Any training materials used in Flight Training, if required, will be provided
for use in Customer's own training program.



3. Planning Assistance.



3.1 Maintenance and Ground Operations.



Upon request, Boeing will provide planning assistance regarding Minor Model
Differences requirements for facilities, tools and equipment.



3.2 Spares.



Boeing will revise, as applicable, the customized Recommended Spares Parts List
(RSPL) and Illustrated Parts Catalog (IPC).



 

4. Technical Data and Documents.



Boeing will revise, as applicable, technical data and documents provided with
previously delivered aircraft.

 

 

 

ENGINE ESCALATION AND

ENGINE WARRANTY



between



THE BOEING COMPANY



and



Continental Airlines, Inc.



 

Supplemental Exhibit EE1 to Purchase Agreement Number 2333

ENGINE ESCALATION AND

ENGINE WARRANTY



relating to



BOEING MODEL 757-324 AIRCRAFT



 

1. ENGINE ESCALATION.

(a) The Aircraft Basic Price of each Aircraft set forth in Table 1 of the
Purchase Agreement includes an aggregate price for Rolls-Royce plc RB211-535
series engines and all accessories, equipment and parts provided by the engine
manufacturer. The adjustment in Engine Price applicable to each Aircraft (Engine
Price Adjustment) will be determined at the time of Aircraft delivery in
accordance with the following formula:

Pe = (Pb + F) (LQ + MQ + EQ) - Pb

(b) The following definitions will apply herein:

Pe = Engine Price Adjustment

Pb = Engine Base Price (per Aircraft), as set forth in Table 1 of the Purchase

Agreement.

F = 0.005(N)(Pb), where N = the calendar year of scheduled Engine delivery,
minus the year of the Base Year Dollars month shown in Table 1. For this
calculation, Engine delivery is assumed to be the month of scheduled Aircraft
delivery.

LQ, MQ and EQ are quotients obtained by dividing the index number shown in the
actual data in accordance with the formula below. The index values utilized in
each formula will be the arithmetic average (rounded to the nearest thousandth
for LQ and nearest hundredth for MQ and EQ ) of the numbers shown in the actual
data for the 13th, 12th and 11th month prior to the month of scheduled Aircraft
delivery divided by the arithmetic average (similarly rounded) of the numbers
shown in the actual data for the 13th, 12th and 11th month prior to the Base
Year Dollars month set forth in Table 1.

LQ = The Labor Index will be equal to 60% of the quotient obtained from "Hourly
Earnings of Aircraft Engines and Engine Parts Production Workers" SIC 3724, and
rounded to the nearest ten-thousandth.

MQ = The Materials Index will be equal to 30% of the quotient obtained from
"Producer Price Index - Code 10, Metals and Metal Products", and rounded to the
nearest ten-thousandth.

EQ = The Fuel Index will be equal to 10% of the quotient obtained from "Producer
Price Index - Code 5, Fuels and Related Products and Power", and rounded to the
nearest ten-thousandth.

The Engine Price Adjustment will not be made if it would result in a decrease in
the Engine Base Price.

(c) The values of the Average Hourly Earnings and Producer Price Indices used
will be those published as of a date 30 days prior to the scheduled Aircraft
delivery to Customer. Such values will be considered final and no Engine Price
Adjustment will be made after Aircraft delivery for any subsequent changes in
published Index values.

NOTE

: The factor by which the Engine Base Price is to be multiplied will be
expressed as a decimal and rounded to the nearest ten-thousandth. Any rounding
of a number, as required under this Supplemental Exhibit EE1 with respect to
escalation of the Engine Price, will be accomplished as follows: if the first
digit of the portion to be dropped from the number to be rounded is five or
greater, the preceding digit will be raised to the next higher number.



 

2. ENGINE WARRANTY AND PRODUCT SUPPORT PLAN.

Boeing has obtained from Rolls-Royce plc the right to extend to Customer the
provisions of Rolls-Royce plc's Warranty Agreement, "RB211-535E4 Power Plant
Warranty Agreement", reference RR/TBC ED, subject, however, to Customer's
acceptance of the conditions set forth therein. Accordingly, Boeing hereby
extends to Customer, and Customer hereby accepts that the provisions of such
Warranty Agreement shall apply to Power Plants installed in the Aircraft at the
time of delivery, provided that Customer may, by notice given to Boeing and
Rolls-Royce plc prior to the delivery of the Aircraft, elect to substitute for
such Warranty Agreement any corresponding warranty included either in a General
Terms Agreement currently effective between Customer and Rolls-Royce plc or in a
contract for the sale by Rolls-Royce plc to Customer of Power Plants. In
consideration for such extension, Customer hereby releases and discharges Boeing
from any and all claims, obligations and liabilities whatsoever arising out of
the purchase or use of said installed Power Plants and releases and discharges
Rolls-Royce plc from any and all claims, obligations and liabilities whatsoever
arising out of the purchase or use of said installed Power Plants except as
expressly assumed by Rolls-Royce plc in such Warranty Agreement or Purchase
Contract referenced RR/CAL/DEG 2124 dated December 7, 1993 between Customer and
Rolls-Royce plc.

Copies of this Warranty Agreement may be obtained directly from Rolls-Royce plc.



SERVICE LIFE POLICY COMPONENTS



between



THE BOEING COMPANY



and



Continental Airlines, Inc.



 

Supplemental Exhibit SLP1 to Purchase Agreement Number 2333

COVERED SERVICE LIFE COMPONENTS



relating to



BOEING MODEL 757 AIRCRAFT



 

This is the listing of SLP Components for the Aircraft which relate to Part 3,
Boeing Service Life Policy of Exhibit C, Product Assurance Document to the AGTA
and is a part of Purchase Agreement No. 2333.

1. Wing.

(a) Upper and lower skins and stiffeners between the forward and rear wing
spars.

(b) Wing spar webs, chords, and stiffeners.

(c) Inspar wing ribs.

(d) Inspar splice plates and fittings.

(e) Main landing gear support structure.

(f) Wing center section lower beams, spanwise beams and floor beams, but not the
seat tracks attached to the beams.

(g) Wing-to-body structural attachments.

(h) Engine strut support fittings attached directly to wing primary structure.

(i) Support structure in the wing for spoilers and spoiler actuators; for
aileron hinges and reaction links; and for leading edge devices and trailing
edge flaps.

(j) Trailing edge flap tracks and carriages.

(k) Aileron leading edge device and trailing edge flap internal, fixed
attachment and actuator support structure.

2. Body.

(a) External surface skins and doublers, longitudinal stiffeners, longerons and
circumferential rings and frames between the forward pressure bulkhead and the
vertical stabilizer rear spar bulkhead, and structural support and enclosure for
the APU but excluding all system components and related installation and
connecting devices, insulation, lining, and decorative panels and related
installation and connecting devices.

(b) Window and windshield structure but excluding the windows and windshields.

(c) Fixed attachment structure of the passenger doors, cargo doors and emergency
exits, excluding door mechanisms and movable hinge components. Sills and frames
around the body openings for the passenger doors, cargo doors and emergency
exits, excluding scuff plates and pressure seals.

(d) Nose wheel well structure, including the wheel well walls, pressure deck,
forward and aft bulkheads, and the gear support structure.

(e) Main gear wheel well structure including pressure deck, bulkheads and
landing gear beam support structure.

(f) Floor beams and support posts in the control cab and passenger cabin area,
but excluding seat tracks.

(g) Forward and aft pressure bulkheads.

(h) Keel structure between the wing front spar bulkhead and the main gear wheel
well aft bulkhead, including splices.

(i) Wing front and rear spar support bulkheads, and vertical and horizontal
stabilizer front and rear spar support bulkheads including terminal fittings but
excluding all system components and related installation and connecting devices,
insulation, lining, decorative panels, and related installation and connecting
devices.

(j) Support structure in the body for the stabilizer pivot and stabilizer screw.

3. Vertical Stabilizer.

(a) External skins between front and rear spars.

(b) Front, rear and auxiliary spar chords, webs, and stiffeners, and attachment
fittings between vertical stabilizer and body.

(c) Inspar ribs.

(d) Support structure in the vertical stabilizer for rudder hinges, reaction
links and actuator.

(e) Rudder internal, fixed attachment and actuator support structure.

(f) Rudder hinges and supporting ribs, excluding bearings.

4. Horizontal Stabilizer.

(a) External skins between front and rear spars.

(b) Front, rear and auxiliary spar chords, webs, and stiffeners.

(c) Inspar ribs.

(d) Stabilizer center splice fittings, pivot and screw support structure.

(e) Support structure in the horizontal stabilizer for the elevator hinges,
reaction links and actuators.

(f) Elevator internal, fixed attachment and actuator support structure.

5. Engine Strut.

(a) Strut external surface skin and doublers and stiffeners.

(b) Internal strut chords, frames and bulkheads.

(c) Strut to wing fittings and diagonal brace.

(d) Engine mount support fittings attached directly to strut structure.

(e) For Aircraft equipped with Pratt & Whitney engines only, the engine mounted
support fittings.

6. Main Landing Gear.

(a) Outer cylinder.

(b) Inner cylinder.

(c) Upper and lower side struts, including spindles and universals.

(d) Drag strut.

(e) Side strut reaction link.

(f) Side strut support link.

(g) Downlock links including spindles and universals.

(h) Orifice plate.

(i) Trunnion link.

(j) Truck beam.

(k) Axles.

(l) Torsion links.

(m) Stabilizer link.

7. Nose Landing Gear.

(a) Outer cylinder.

(b) Inner cylinder.

(c) Upper and lower drag strut, including lock links.

(d) Axles.

(e) Torsion links.

(f) Steering plates and steering collar.

(g) Orifice plate.

NOTE

: The Service Life Policy does not cover any bearings, bolts, bushings, clamps,
brackets, actuating mechanisms or latching mechanisms used in or on the SLP
Components.



December 29, 2000

2333-03

 

Continental Airlines, Inc.

1600 Smith Street

Houston, TX 77002

 

 

Subject: Demonstration Flight Waiver

Reference: Purchase Agreement No. 2333 (the Purchase Agreement) between The
Boeing Company (Boeing) and Continental Airlines, Inc. (Customer) relating to
Model 757-324 aircraft (the Aircraft)

 

Ladies and Gentlemen:

This Letter Agreement amends and supplements the Purchase Agreement. All terms
used but not defined in this Letter Agreement shall have the same meaning as in
the Purchase Agreement.

Definition of Terms:

Correction Costs

: Customer's or a third party's direct labor costs and the cost of any material
required to correct a Flight Discrepancy where direct labor costs are equal to
the warranty labor rate in effect between the parties at the time such labor is
expended.



Flight Discrepancy

: A failure or malfunction of an Aircraft, or the accessories, equipment or
parts installed on the Aircraft which results from a defect in the Aircraft,
Boeing Product, engine or Supplier Product or a nonconformance to the Detail
Specification for the Aircraft.



 

The AGTA provides that each aircraft will be test flown prior to delivery for
the purpose of demonstrating the functioning of such Aircraft and its equipment
to Customer; however, Customer may elect to waive this test flight. For each
test flight waived, Boeing agrees to provide Customer an amount of jet fuel at
delivery that, including the standard fuel entitlement, totals the following
amount of fuel:



Aircraft Model

Total Fuel Entitlement
(U.S. Gallons)

757

[CONFIDENTIAL MATERIAL OMITTED

AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COM-

MISSION PURSUANT TO A REQUEST

FOR CONFIDENTIAL TREATMENT]



Further, Boeing agrees to reimburse Customer for any Correction Costs incurred
as a result of the discovery of a Flight Discrepancy during the first flight of
the aircraft by Customer following delivery to the extent such Correction Costs
are not covered under a warranty provided by Boeing, the engine manufacturer or
any of Boeing's suppliers.

Should a Flight Discrepancy be detected by Customer which requires the return of
the Aircraft to Boeing's facilities at Seattle, Washington, so that Boeing may
correct such Flight Discrepancy, Boeing and Customer agree that title to and
risk of loss of such Aircraft will remain with Customer. Any such correction by
Boeing shall be at no cost to Customer. In addition, it is agreed that Boeing
will have responsibility for the Aircraft while it is on the ground at Boeing's
facilities in Seattle, Washington, as is chargeable by law to a bailee for
mutual benefit, but Boeing shall not be chargeable for loss of use.

 

To be reimbursed for Correction Costs, Customer shall submit a written itemized
statement describing any flight discrepancies and indicating the Correction Cost
incurred by Customer for each discrepancy. This request must be submitted to
Boeing's Contracts Regional Director at Renton, Washington, within ninety (90)
days after the first flight by Customer.

 

Very truly yours,

THE BOEING COMPANY

 

By    /s/ J. A. McGarvey           

Its           Attorney-In-Fact           

 

ACCEPTED AND AGREED TO this

Date:    December 29, 2000

Continental Airlines, Inc.

 

By    /s/ Gerald Laderman                 

Its    Senior Vice President - Finance    

December 29, 2000

2333-04

 

Continental Airlines, Inc.

1600 Smith Street

Houston, TX 77002

 

 

 

Subject: Option Aircraft

Reference: Purchase Agreement 2333 (the Purchase Agreement) between The Boeing
Company (Boeing) and Continental Airlines, Inc. (Customer) relating to Model
757-324 aircraft (the Aircraft)

 

Ladies and Gentlemen:

This Letter Agreement amends the Purchase Agreement. All terms used but not
defined in this Letter Agreement have the same meaning as in the Purchase
Agreement.

Boeing agrees to manufacture and sell to Customer additional Model 757-324
aircraft as Option Aircraft. The delivery months, number of aircraft, Advance
Payment Base Price per aircraft and advance payment schedule are listed in the
Attachment to this Letter Agreement (the Attachment).

1. Aircraft Description and Changes

1.1 Aircraft Description: The Option Aircraft are described by the Detail
Specification listed in the Attachment.

1.2 Changes: The Detail Specification will be revised to include:

(i) Changes applicable to the basic Model 757 aircraft which are developed by
Boeing between the date of the Detail Specification and the signing of the
definitive agreement to purchase the Option Aircraft;

(ii) Changes required to obtain required regulatory certificates; and

(iii) Changes mutually agreed upon.

 

2. Price

2.1 The pricing elements of the Option Aircraft are listed in the Attachment.

2.2 Price Adjustments.

2.2.1 Optional Features. The Optional Features Prices selected for the Option
Aircraft will be adjusted to Boeing's current prices as of the date of execution
of the definitive agreement for the Option Aircraft.

2.2.2 Escalation Adjustments. The Airframe Price and the Optional Features
Prices for Option Aircraft delivering before January, 2006, will be escalated on
the same basis as the Aircraft, and will be adjusted to Boeing's then-current
escalation provisions as of the date of execution of the definitive agreement
for the Option Aircraft.

The engine manufacturer's current escalation provisions, listed in Exhibit
Supplement EE1 to the Purchase Agreement have been estimated to the months of
scheduled delivery using commercial forecasts to calculate the Advance Payment
Base Price listed in the Attachment to this Letter Agreement. The engine
escalation provisions will be revised if they are changed by the engine
manufacturer prior to the signing of a definitive agreement for the Option
Aircraft.

2.2.3 Base Price Adjustments. The Airframe Price and the Engine Price of the
Option Aircraft delivering before January, 2006, will be adjusted to Boeing's
and the engine manufacturer's then current prices as of the date of execution of
the definitive agreement for the Option Aircraft.

2.2.4 Prices for Long Lead Time Aircraft. Boeing and the engine manufacturer
have not established prices and escalation provisions for Model 757-324 aircraft
and engines for delivery in the year 2006 and after. When prices and the pricing
bases are established for the Model 757-324 aircraft delivering in the year 2006
and after, the information listed in the Attachment will be appropriately
amended.

3. Payment.

3.1 Customer will pay a deposit to Boeing in the amount shown in the Attachment
for each Option Aircraft (Option Deposit), on the date of this Letter Agreement.
If Customer exercises an option, the Option Deposit will be credited against the
first advance payment due. If Customer does not exercise an option, Boeing will
retain the Option Deposit for that Option Aircraft.

 

3.2 Following option exercise, advance payments in the amounts and at the times
listed in the Attachment will be payable for the Option Aircraft. The remainder
of the Aircraft Price for the Option Aircraft will be paid at the time of
delivery.

4. Option Exercise.

Customer may exercise an option by giving written notice to Boeing on or before
the date [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] months
prior to the first business day of the applicable delivery month listed in the
Attachment (Option Exercise Date).

5. Contract Terms.

Boeing and Customer will use their best efforts to reach a definitive agreement
for the purchase of an Option Aircraft, including the terms and conditions
contained in this Letter Agreement, in the Purchase Agreement, and other terms
and conditions as may be agreed upon to add the Option Aircraft to the Purchase
Agreement as an Aircraft. In the event the parties have not entered into a
definitive agreement within 30 days following option exercise, either party may
terminate the purchase of such Option Aircraft by giving written notice to the
other within 5 days. [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]

Very truly yours,

THE BOEING COMPANY

By    /s/ J. A. McGarvey           

Its           Attorney-In-Fact           

 

ACCEPTED AND AGREED TO this

Date:      December 29, 2000

Continental Airlines, Inc.

By       /s/ Gerald Laderman            

Its       Senior Vice President - Finance    

Attachment

Attachment to

Letter Agreement No. 2333-04

Option Aircraft

Delivery, Description, Price and Advance Payments



 

Airframe Model/MTGW:

757-300 260,000





Engine Model:

RB211-535E4-B





Detail Specification:

D019N003 (5/16/2000)





Price Base Year:

Jul-99





 

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

December 29, 2000

2333-05

 

Continental Airlines, Inc.

1600 Smith Street

Houston, TX 77002

 

 

 

Subject: Rolls-Royce Engine Price Adjustment

 

Reference: Purchase Agreement No. 2333 (the Purchase Agreement) between The
Boeing Company (Boeing) and Continental Airlines, Inc. (Customer) relating to
Model 757-324 aircraft (the Aircraft)

 

Ladies and Gentlemen:

This Letter Agreement is entered into on the date below, and amends and
supplements the Purchase Agreement. All terms used but not defined in this
Letter Agreement have the same meaning as in the Purchase Agreement.

1. It is understood by the parties that the Aircraft Basic Price of each
Aircraft includes an aggregate price for Rolls-Royce Model RB211-535E4-B engines
of [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT], expressed
in July 1999 dollars. Such price may be adjusted by Rolls-Royce to reflect any
change incorporated in such engines in order to satisfy any new rules or
regulations, or changes or amendments to the existing rules or regulations,
issued by the FAA, or other applicable U.S. Federal Agency, after June 29, 1998
(Engine Modification).

2. Within 20 working days after the execution of the Purchase Agreement, Boeing
will place a purchase order with Rolls-Royce for the engines to be installed on
the Aircraft. The engine price adjustment specified in paragraph 1 shall not
apply to any engines scheduled for delivery to Boeing less than twenty-four (24)
months after the later of:

(i) the date of such purchase order between Boeing and
Rolls-Royce, or

(ii) the date of Rolls-Royce notification to Boeing of such engine price
adjustment.

3. The parties agree that, notwithstanding the provisions of Article 3 of the
AGTA, if an Engine Modification is incorporated by Rolls-Royce on engines
installed on any of the Aircraft:

(i) Boeing will adjust the Purchase Price of any such Aircraft by the amount
that Rolls-Royce adjusts the price of such engines to Boeing, as provided in
paragraph 1 above, and for the cost to accomplish any necessary change,
modification or alteration to the Aircraft (Aircraft Modification) on which the
engines are installed;

(ii) notwithstanding the provisions of Article 2 of the Purchase Agreement and
Article 7 of the AGTA, the time of delivery of such Aircraft will be extended to
reflect any delay attributable to the Engine Modification or Aircraft
Modification and this delay will be deemed an Excusable Delay under the
provisions of the Agreement; and

(iii) Boeing will, if necessary, revise the applicable Aircraft Detail
Specification as required to reflect the effects of any Engine Modification or
Aircraft Modification.

 

Very truly yours,

THE BOEING COMPANY

 

By     /s/ J. A. McGarvey          

Its           Attorney-In-Fact           

 

ACCEPTED AND AGREED TO this

Date:    December 29, 2000

Continental Airlines, Inc.

 

By     /s/ Gerald Laderman                  

Its          Senior Vice President - Finance    

December 29, 2000

2333-06

 

Continental Airlines, Inc.

1600 Smith Street

Houston, TX 77002

 

 

 

Subject: Customer Directed Seller Purchased Equipment

and Seller Purchased Equipment

Reference: Purchase Agreement No. 2333 (the Purchase Agreement) between

The Boeing Company (Boeing) and (Customer) relating to

Model  757-324 aircraft (the Aircraft)

Ladies and Gentlemen:

This Letter Agreement amends and supplements the Purchase Agreement. All terms
used but not defined in this Letter Agreement have the same meaning as in the
Purchase Agreement.

Definition of Terms

:



Seller Purchased Equipment (SPE) is Buyer Furnished Equipment (BFE) that Boeing
purchases for Customer.

Customer Directed Seller Purchased Equipment (CDSPE) is SPE for which Customer
is to solicit proposals from suppliers, select the supplier, and negotiate
commercial terms.

References to SPE in this Letter Agreement will be inclusive of CDSPE unless
otherwise specified.

Developmental Buyer Furnished Equipment (DBFE) is BFE not previously certified
for installation on the same model aircraft. This Letter Agreement does not
include developmental avionics.

 

1. Price.

Advance Payments

. An estimated SPE price will be included in the Advance Payment Base Price for
the purpose of establishing the advance payments for the Aircraft. The estimated
price of this SPE for each of the Aircraft is [CONFIDENTIAL MATERIAL OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT].



[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

2. Responsibilities.

2.1. Customer is responsible for:

(i) selecting the supplier on or before:


for galleys - Completed

(ii) selecting a FAA certifiable part;

(iii) providing to Boeing the SPE part specification/Customer requirements;

(iv) providing notice to CDSPE suppliers that the standard Boeing purchase order
terms and and conditions, commodity specific requirements and technical
documents will apply;

(v) advising CDSPE suppliers to provide part number pricing and work-statement
information, as agreed to between supplier and Customer, to Boeing at the Galley
Initial Technical Coordination Meeting; or earlier if selected supplier requires
purchase order prior to this meeting;

(vi) obtaining the supplier's warranty and agreement to provide customer support
commitments for the CDSPE in accordance with paragraphs 3.6 of Exhibit A of the
AGTA. CDSPE is deemed BFE for purposes of Part 2 and Part 4 of Exhibit C, the
Product Assurance Document of the AGTA; and

(vii) provide CDSPE suppliers with the latest configuration specifications
agreed to between Customer and Boeing.

2.2. Boeing is responsible for:

(i) placing and managing the purchase order with the supplier;

(ii) coordinating with the suppliers on technical issues;

(iii) ensuring that the delivered SPE complies with the part specification;

(iv) obtaining certification of the Aircraft with the SPE installed; and

(v) for SPE other than CDSPE, obtaining for Customer the supplier's standard
warranty for the SPE. SPE is deemed to be BFE for purposes of Part 2 and Part 4
of Exhibit C, the Product Assurance Document of the AGTA .

 

3. Supplier/Equipment Selection.

In addition to those responsibilities described above, for galleys, the
following provisions apply with respect to Customer's selection of suppliers:
(Note: Galleys are considered CDSPE)

Galley Requirements

. Customer has provided Boeing the definitive galley configuration requirements.



Boeing has submitted to Customer a list of offerable suppliers.

If Customer does not select their supplier by the above date (paragraph 2.1.i),
or if Customer selects a supplier that is not on the Boeing Bidder's list, such
galley will become BFE and the provisions of Exhibit A, Buyer Furnished
Equipment Provisions Document, of the AGTA will apply.

Boeing shall retain the right to approve Customer's selected supplier's and/or
part numbers, for each item of SPE.

4. Changes.

After this Letter Agreement is signed, changes to SPE may only be made by and
between Boeing and the suppliers. Customer's contacts with SPE suppliers
relating to design (including selection of materials and colors), weights,
prices or schedules are for informational purposes only. If Customer wants any
changes made, requests must be made directly to Boeing for coordination with the
supplier.

 

5. Proprietary Rights.

Boeing's obligation to purchase SPE will not impose upon Boeing any obligation
to compensate Customer or any supplier for any proprietary rights Customer may
have in the design of the SPE.

 

6. Remedies.

If Customer does not comply with the obligations above, or if Customer's
selected supplier is unable to deliver an FAA certifiable part(s) to Boeing in
accordance with Boeing's on-dock requirements, or does not provide the necessary
data or drawings in a timely manner to permit Boeing to obtain FAA approval of
the Aircraft with the SPE installed then Boeing may:

(i) delay delivery of the Aircraft;

(ii) deliver the Aircraft without installing the SPE; or

(iii) substitute a comparable part and invoice Customer for the cost.

 

7. Customer's Indemnification of Boeing.

Customer will indemnify and hold harmless Boeing from and against all claims and
liabilities, including costs and expenses (including attorneys' fees) incident
thereto or incident to successfully establishing the right to indemnification,
for injury to or death of any person or persons, including employees of Customer
but not employees of Boeing, or for loss of or damage to any property, including
Aircraft, arising out of or in any way connected with any nonconformance or
defect in any SPE and whether or not arising in tort or occasioned in whole or
in part by the negligence of Boeing. This indemnity will not apply with respect
to any nonconformance or defect caused solely by Boeing's installation of the
SPE.

Very truly yours,

THE BOEING COMPANY

 

By     /s/ J. A. McGarvey    

Its     Attorney-In-Fact       

 

ACCEPTED AND AGREED TO this

Date:       December 29, 2000

Continental Airlines, Inc.

 

By       /s/ Gerald Laderman       

Its        Senior Vice President - Finance    

 

December 29, 2000

2333-07

 

Continental Airlines, Inc.

1600 Smith Street

Houston, TX 77002

 

 

 

Subject: Flight Crew Training Spare Parts Support

Reference: Purchase Agreement No. 2333 (the Purchase Agreement) between The
Boeing Company (Boeing) and Continental Airlines, Inc. (Customer) relating to
Model 757-324 aircraft (the Aircraft)

 

Ladies and Gentlemen:

This Letter Agreement is entered into on the date below, and amends and
supplements the Purchase Agreement. All terms used but not defined in this
Letter Agreement have the same meaning as in the Purchase Agreement.

Definition of Terms:

Flight Crew Training

: Flight training conducted by Boeing and occurring immediately following
delivery of the Aircraft.



Removed Parts

: Parts removed from an Aircraft during Flight Crew Training.



Replacement Parts

: Parts taken from Boeing inventory and installed in an Aircraft because no
Standby Parts are available.



Standby Parts

: Parts which are owned by Customer and located at Customer's designated storage
area at Boeing to support Flight Crew Training.



Training Aircraft

: The Aircraft delivered to Customer and used for Flight Crew Training.



 

1. Provisioning of Spare Parts.

To support Flight Crew Training, Boeing agrees to provide normal line
maintenance and expendable spare parts at no charge on the Training Aircraft;
and, Customer agrees to provide Standby Parts for the Training Aircraft. The
Standby Parts list, including part numbers, exact quantities and on-dock dates,
will be established during the provisioning meeting.

If parts other than those discussed above fail on the Training Aircraft during
Flight Crew Training, Boeing will attempt to provide Replacement Parts for those
failed parts. If Boeing is unable to provide Replacement Parts, Customer will be
responsible for providing those parts.

2. Disposition of Removed Parts.

With respect to Removed Parts, Boeing may with Customer consent:

(i) repair such Removed Parts, at no charge to Customer, and either retain such
parts as Standby Parts or return the Removed Parts to Customer, at Customer
expense;



(ii) return the Removed Parts to Customer at Customer's expense; or



(iii) return the Removed Parts to the manufacturer for repair or replacement
under such manufacturer's warranty. Upon Boeing's receipt of the repaired
Removed Parts or their replacements, Boeing may retain such Removed Parts or
their replacements as Standby Parts or return such Removed Parts or their
replacements to Customer, at Customer's expense.

Any Removed Parts returned to Customer, or replacements, will be accomplished in
accordance with any written instructions from Customer received by Boeing prior
to such return.

3. Payment of Replacement Parts.

Boeing will invoice Customer for Replacement Parts at Boeing's standard price
for such part.

 

4. Redelivery of Standby Parts.

Standby Parts not installed in the Training Aircraft will be redelivered to
Customer on board the last aircraft used for Flight Crew Training.

5. Non-performance by Customer.

If Customer's non-performance of obligations in this Letter Agreement causes a
delay in the Flight Crew Training, Customer will be deemed to have agreed to any
such delay in Flight Crew Training. In addition, Boeing will have the right to:

(i) purchase Standby Parts and invoice Customer for the price of such parts and
for any necessary adjustment and calibration of such parts;



(ii) cancel or reschedule the Flight Crew Training; or

(iii) invoice Customer for any expenses, including but not limited to ground
handling expenses, maintenance costs and storage costs, that are directly
attributable to the delay in the Flight Crew Training.

6. Customer Warranty.

Customer warrants that the Standby Parts will meet the requirements of the
Detail Specification and be in a condition to pass Boeing's receiving inspection
and functional test, and if not in a new condition, will have an attached FAA
Serviceable Parts Tag.

7. Title and Risk of Loss.

Title to and risk of loss of any Standby Parts or Removed Parts will remain with
Customer. Boeing will have only such liability for Standby Parts and Removed
Parts as a bailee for mutual benefit would have, but will not be liable for loss
of use. For Replacement Parts, title will transfer to Customer at the time such
part is installed on the Training Aircraft.

 

Very truly yours,

THE BOEING COMPANY

 

By     /s/ J. A. McGarvey   

Its     Attorney-In-Fact       

 

ACCEPTED AND AGREED TO this

Date:       December 29, 2000

Continental Airlines, Inc.

 

By      /s/ Gerald Laderman              

Its      Senior Vice President - Finance    

 

December 29, 2000

2333-08

 

Continental Airlines, Inc.

1600 Smith Street

Houston, TX 77002

 

 

 

Subject: Spares Initial Provisioning

Reference: Purchase Agreement No. 2333 (the Purchase Agreement) between The
Boeing Company (Boeing) and Continental Airlines, Inc. (Customer) relating to
Model  757-324 aircraft (the Aircraft)

 

Ladies and Gentlemen:

This Letter Agreement is entered into on the date below, and amends and
supplements the Purchase Agreement. All terms used but not defined in this
Letter Agreement have the same meaning as in the Purchase Agreement.

1. Applicability.

This Letter Agreement will apply to initial provisioning for the Model 757-324
Aircraft purchased by Customer under the Purchase Agreement.

2. Initial Provisioning Meeting.

Boeing will conduct an initial provisioning meeting (Initial Provisioning
Meeting) with Customer to establish mutually agreeable procedures to accomplish
Customer's initial provisioning of spare parts for the Aircraft. The parties
will agree, during the Initial Provisioning Meeting on the operational data to
be provided by Customer for Boeing's use in preparing its quantity
recommendations for initial provisioning of spare parts for the Aircraft,
exclusive of special tools, ground support equipment, engines and engine parts
(Provisioning Items). Such operational data to be provided by Customer will be
the data described in Chapter 6 of Boeing Manual D6-81834, entitled "Spares
Provisioning Products Guide" (Boeing Spares Provisioning Products Guide) which
will be furnished to Customer prior to the Initial Provisioning Meeting. The
parties will also agree on the provisioning documentation to be provided by
Boeing as described in Boeing Spares Provisioning Products Guide (such data will
be hereinafter referred to collectively as the "Provisioning Data"). Boeing will
provide instruction in the use of the initial provisioning documentation. This
instruction will be provided in conjunction with the Initial Provisioning
Meeting. In addition, the parties will discuss spares ordering procedures and
other matters related to the provisioning for the Aircraft. The time and
location for such Initial Provisioning Meeting will be mutually agreed upon
between the parties; however, Boeing and Customer will use their best efforts to
convene such meeting within 30 days after execution of the Purchase Agreement.

3. Initial Provisioning Documentation.

3.1 Provisioning Data. Boeing will furnish Provisioning Data to Customer on or
about April 2001. The Provisioning Data will be as complete as possible and will
cover Provisioning Items selected by Boeing for review by Customer for initial
provisioning for the Aircraft. The Provisioning Data will set forth the prices
for Provisioning Items which are Boeing Spare Parts and such prices will be firm
and remain in effect until the date or dates set forth below in Paragraph 4.1,
Boeing Spare Parts, by which orders must be placed with Boeing. Boeing will,
from time to time, until a date approximately 90 days following delivery of the
last Aircraft or until the delivery configuration of each of the Aircraft is
reflected in the Provisioning Data, whichever is later, furnish to Customer
revisions to the Provisioning Data.

3.2 Provisioning IPC. Boeing will, on or about February 2001, furnish to
Customer a Boeing Illustrated Parts Catalog (IPC), hereinafter referred to as
the "Provisioning IPC". The Provisioning IPC will be as complete as possible and
will cover Provisioning Items selected by Boeing for review by Customer for
initial provisioning for the Aircraft. Boeing will, from time to time, until a
date approximately 90 days following delivery of the last Aircraft, or until the
delivery configuration of each of the Aircraft is reflected in the Provisioning
IPC, whichever is later, furnish to Customer revisions to the Provisioning IPC.

3.3 Buyer Furnished Equipment (BFE) Provisioning Data.

3.3.1 Boeing's Responsibility. Boeing will include BFE end items in the
Provisioning Data and Provisioning IPC for BFE installed on Customer's Aircraft
provided such equipment has been installed on other Aircraft by Boeing and
Boeing has data on the BFE.

3.3.2 Customer's Responsibility. Customer will be responsible for ensuring BFE
data is provided to Boeing by the BFE supplier in a format reasonably acceptable
to Boeing for BFE not covered by 3.3.1 above. If the data is not provided to
Boeing in a timely manner and in a format reasonably acceptable to Boeing, such
BFE equipment will not be included in Boeing's Provisioning Data or IPC.

3.4 Other Data. Boeing will submit to Customer listings of raw materials,
standard parts and bulk materials to be used by Customer in the maintenance and
repair of the Aircraft.

4. Purchase from Boeing of Spare Parts as Initial Provisioning for the Aircraft.

4.1 Boeing Spare Parts. Customer will place orders for Provisioning Items by
June 2001; provided, however, that in those instances where Boeing submits any
revision to the Provisioning Data, Customer will place orders for Boeing Spare
Parts covered by such revision within 60 days following the date of such
submittal. At Customer's request, Boeing will process "controlled shipments" by
shipping full or partial quantities of an order on a schedule specified by
Customer, provided the final shipment is made no later than 24 months after
receipt of the order.

4.2 Supplier Provisioning Items. Customer may place orders with Boeing for
Provisioning Items which are manufactured by suppliers or to their detailed
design and are covered by the Provisioning Data as initial provisioning for the
Aircraft. The price to Customer for any such supplier Provisioning Item will be
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] of the
supplier's quoted price to Boeing therefor. If Customer elects to purchase such
supplier Provisioning Items from Boeing, Customer will place its orders therefor
in accordance with the provisions of Paragraph 4.1, Boeing Spare Parts.

4.3 Ground Support Equipment and Special Tools. Customer may place orders with
Boeing for ground support equipment (GSE) and special tools manufactured by
suppliers which Customer determines it will initially require for maintenance,
overhaul and servicing of the Aircraft and/or engines. The price to Customer for
such GSE or special tools will be [CONFIDENTIAL MATERIAL OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT] of the supplier's quoted price to Boeing therefor. If
Customer elects to purchase such GSE and special tools from Boeing, Customer
will place its orders therefor by the date set forth in Paragraph 4.1, Boeing
Spare Parts or such later date as the parties may mutually agree.

4.4 Spare Engines and Engine Spare Parts. Customer may place orders with Boeing
for spare engines and/or engine spare parts which Customer determines it will
initially require for support of the Aircraft or for maintenance and overhaul of
the engines. The price to Customer for such spare engines or such engine spare
parts, will be [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] of the engine manufacturer's quoted price to Boeing for the engine,
and [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] of the
engine manufacturer's quoted price to Boeing for the engine spare parts. If
Customer elects to purchase such spare engines or engine spare parts through
Boeing, Customer will place its orders on a date to be mutually agreed upon
during the Initial Provisioning Meeting.

4.5 QEC Kits. Boeing will, on or about February 2001, furnish to Customer a
listing of all components which could be included in the Quick Engine Change
(QEC) kits which may be purchased by Customer from Boeing. Customer agrees to
review such listing and indicate by marking on one copy of such listing those
components that Customer desires included in its QEC kits. Customer will return
such marked copy to Boeing within 30 days after Customer's receipt of such
listing. Within 30 days after Boeing's receipt of such marked copy, Boeing will
republish such listing to reflect only those components selected by Customer and
will provide copies of such republished listing to Customer. Boeing will from
time to time furnish revisions to such republished listing until a date
approximately 90 days after delivery of the last QEC kit ordered by Customer for
the Aircraft. Boeing will furnish to Customer as soon as practicable a statement
setting forth a firm price for the QEC kit configuration selected by Customer.
Customer agrees to make best efforts to place orders with Boeing for the QEC
kits for the Aircraft by April 2001.

4.6 Payment for Provisioning Items. The payment provisions of the Customer
Services General Terms Agreement (CSGTA) between Boeing and Customer will be
applicable to Provisioning Items ordered by Customer from Boeing for the
Aircraft.

5. Delivery.

Boeing will make best effort to deliver to Customer the Spare Parts ordered by
Customer in accordance with the provisions of this letter on dates reasonably
calculated to conform to Customer's anticipated needs in view of the scheduled
deliveries of the Aircraft. Customer and Boeing will agree upon the date to
begin delivery of the Provisioning Spare Parts ordered in accordance with this
letter. Where appropriate, Boeing will arrange for shipment of such Spare Parts,
which are manufactured by suppliers, directly to Customer from the applicable
supplier's facility. The routing and method of shipment for initial deliveries
and all subsequent deliveries of such Spare Parts will be as mutually agreed
between Boeing and Customer.

6. Substitution for Obsolete Spare Parts.

6.1 Obligation to Substitute. In the event that, prior to delivery of the first
Aircraft pursuant to the Purchase Agreement, any Spare Part purchased by
Customer from Boeing in accordance with this letter is rendered obsolete or
unusable due to the redesign of the Aircraft or of any accessory, equipment or
part therefor, (other than a redesign at Customer's request), Boeing will
deliver to Customer new and usable Spare Parts in substitution for such obsolete
or unusable Spare Parts and Customer will return the obsolete or unusable Spare
Parts to Boeing. Boeing will credit Customer's account with Boeing with the
price paid by Customer for any such obsolete or unusable Spare Part and will
invoice Customer for the purchase price of any such substitute Spare Part
delivered to Customer.

6.2 Delivery of Obsolete Spare Parts and Substitutes Therefor. Obsolete or
unusable Spare Parts returned by Customer pursuant to this Item will be
delivered to Boeing at its Seattle Distribution Center, or such other
destination as Boeing may reasonably designate upon confirmation of replacement
part if applicable. Spare Parts substituted for such returned obsolete or
unusable Spare Parts will be delivered to Customer at Boeing's Seattle
Distribution Center, or such other Boeing shipping point as Boeing may
reasonably designate. Boeing will pay the freight charges for the shipment from
Customer to Boeing of any such obsolete or unusable Spare Part and for the
shipment from Boeing to Customer of any such substitute Spare Part.

7. Repurchase of Provisioning Items.

7.1 Obligation to Repurchase Peculiar Provisioning Items. During a period
commencing 1 year after delivery of the first Aircraft under the Purchase
Agreement, and ending 5 years after such delivery, Boeing will, upon receipt of
Customer's written request and subject to the exceptions in Paragraph 7.2,
Exceptions, repurchase unused and undamaged Provisioning Items which (i) were
recommended by Boeing in the Provisioning Data as initial provisioning for the
Aircraft, (ii) were purchased by Customer from Boeing, and (iii) are surplus to
Customer's needs.

7.2 Exceptions. Boeing will not be obligated under Paragraph 7.1, Obligation to
Repurchase, to repurchase any of the following: (i) quantities of Provisioning
Items in excess of those quantities recommended by Boeing in the Provisioning
Data for the Aircraft, (ii) QEC kits, bulk material kits, raw material kits,
service bulletin kits, standards kits and components thereof (except those
components listed separately in the Provisioning Data), (iii) Provisioning Items
for which an order was received by Boeing more than 8 months after delivery of
the last Aircraft, (iv) Provisioning Items which have become obsolete or have
been replaced by other Provisioning Items as a result of (a) Customer's
modification of the Aircraft or (b) design improvements by Boeing or the
supplier (other than Provisioning Items which have become obsolete because of a
defect in design if such defect has not been remedied by an offer by Boeing or
the supplier to provide no charge retrofit kits or replacement parts which
correct such defect), and (v) Provisioning Items which become excess as a result
of a change in Customer's operating parameters, provided to Boeing pursuant to
the Initial Provisioning meeting in Paragraph 2, which were the basis of
Boeing's initial provisioning recommendations for the Aircraft.

7.3 Notification and Format. Customer will notify Boeing, in writing, when
Customer desires to return Provisioning Items which Customer's review indicates
are eligible for repurchase by Boeing under the provisions of this Repurchase of
Provisioning Items paragraph. Customer's notification will include a detailed
summary, in part number sequence, of the Provisioning Items Customer desires to
return. Such summary will be in the form of listings, tapes, diskettes or other
media as may be mutually agreed between Boeing and Customer, and will include
part number, nomenclature, purchase order number, purchase order date and
quantity to be returned. Within 5 business days after receipt of Customer's
notification, Boeing will advise Customer, in writing, when Boeing's review of
such summary will be completed, but in no case will the Boeing review be
completed more than 30 days after receipt of Customer's notification.

7.4 Review and Acceptance by Boeing. Upon completion of Boeing's review of any
detailed summary submitted by Customer pursuant to Paragraph 7.3, Boeing will
issue to Customer a Material Return Authorization (MRA) for those Provisioning
Items Boeing agrees are eligible for repurchase in accordance with this
Repurchase of Provisioning Items paragraph. Boeing will advise Customer of the
reason that any spare part included in Customer's detailed summary is not
eligible for return. Boeing's MRA will state the date by which Provisioning
Items listed in the MRA must be redelivered to Boeing and Customer will arrange
for shipment of such Provisioning Items accordingly.

7.5 Price and Payment. The price of each Provisioning Item repurchased by Boeing
pursuant to this Repurchase of Provisioning Items paragraph will be an amount
equal to 100% of the original invoice price thereof. In the case of Provisioning
Items manufactured by a supplier which were purchased pursuant to Paragraph 4,
Purchase from Boeing of Spare Parts as Initial Provisioning for the Aircraft,
hereof the repurchase price will not include Boeing's 12% handling charge.
Boeing will pay the repurchase price by issuing a credit memorandum in favor of
Customer which may be applied against amounts due Boeing for the purchase of
aircraft, Spare Parts, services or data.

7.6 Delivery of Provisioning Items. Provisioning Items repurchased by Boeing
pursuant to this Repurchase of Provisioning Items paragraph will be delivered to
Boeing F.O.B. at its Seattle Distribution Center, or such other destination as
Boeing may reasonably designate. [CONFIDENTIAL MATERIAL OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT]

8. Obsolete Spare Parts and Surplus Provisioning Items - Title and Risk of Loss.

Title to and risk of loss of any obsolete or unusable Spare Parts returned to
Boeing pursuant to Paragraph 6, Substitution for Obsolete Spare Parts, will pass
to Boeing upon delivery thereof to Boeing. Title to and risk of loss of any
Spare Part substituted for an obsolete or unusable Spare Part pursuant to
Paragraph 6, Substitution for Obsolete Spare Parts, will pass to Customer upon
delivery thereof to Customer. Title to and risk of loss of any Provisioning Item
repurchased by Boeing pursuant to Paragraph 7, Repurchase of Provisioning Items,
will pass to Boeing upon delivery thereof to Boeing. With respect to the
obsolete or unusable Spare Parts which may be returned to Boeing and the Spare
Parts substituted therefor, pursuant to Paragraph 6, and the Provisioning Items
which may be repurchased by Boeing, pursuant to Paragraph 7, the party which has
risk of loss of any such Spare Part or Provisioning Item will have the
responsibility of providing any insurance coverage for it desired by such party.

9. Supplier Support.

Boeing has entered, or anticipates entering, into product support agreements
with suppliers (Boeing Suppliers) of major system components manufactured by
such suppliers to be installed on the Aircraft (Supplier Components). Such
product support agreements commit, or are expected to commit, the Boeing
Suppliers to provide to Boeing's customers and/or such customer's designees
support services with respect to the Supplier Components which can be reasonably
expected to be required during the course of normal operation. This support
includes but is not limited to shelf-stock of certain spare parts, emergency
spare parts, timely delivery of spare parts, and technical data related to the
Supplier Components. Copies of such product support agreements will be provided
to Customer on or about April 2001 in Boeing Document D6-56115, Volumes 1 and 2.
In the event Customer has used due diligence in attempting to resolve any
difficulty arising in normal business transactions between Customer and a Boeing
Supplier with respect to product support for a Supplier Component manufactured
by such supplier and if such difficulty remains unresolved, Boeing will, if
requested by Customer, assist Customer in resolving such difficulty. Assistance
will be provided by the Customer Supplier Services organization.

10. Termination for Excusable Delay.

In the event of termination of the Purchase Agreement with respect to any
Aircraft pursuant to Article 7 of the AGTA, such termination will, if Customer
so requests by written notice received by Boeing within 15 days after such
termination, also discharge and terminate all obligations and liabilities of the
parties as to any Spare Parts which Customer had ordered pursuant to the
provisions of this letter as initial provisioning for such Aircraft and which
are undelivered on the date Boeing receives such written notice.

 

Very truly yours,

THE BOEING COMPANY

 

By     /s/ J. A. McGarvey    

Its     Attorney-In-Fact       

 

ACCEPTED AND AGREED TO this

Date:    December 29, 2000

Continental Airlines, Inc.

 

By        /s/ Gerald Laderman      

Its        Senior Vice President - Finance    

December 29, 2000

6-1162-JMG-0318

 

Continental Airlines, Inc.

1600 Smith Street

Houston, TX 77002

 

Subject: Aircraft Performance Guarantees

Reference: Purchase Agreement No. 2333 (the Purchase Agreement) between The
Boeing Company (Boeing) and Continental Airlines, Inc. (Customer) relating to
Model 757-324 aircraft (the Aircraft)

 

Ladies and Gentlemen:

This Letter Agreement amends and supplements the Purchase Agreement. All terms
used but not defined in this Letter Agreement have the same meaning as in the
Purchase Agreement.

Boeing agrees to provide Customer with mutually agreed upon performance
guarantees by January 31, 2001.

Very truly yours,

THE BOEING COMPANY

 

By    /s/ J. A. McGarvey           

Its           Attorney-In-Fact           

 

ACCEPTED AND AGREED TO this

Date: December 29, 2000

Continental Airlines, Inc.

 

By     /s/ Gerald Laderman             

Its     Senior Vice President - Finance    

December 29, 2000

6-1162-JMG-0319

 

Continental Airlines, Inc.

1600 Smith Street

Houston, TX 77002

 

 

 

Subject: Promotional Support

Reference: Purchase Agreement No. 2333 (the Purchase Agreement) between The
Boeing Company (Boeing) and Continental Airlines, Inc. (Customer) relating to
Model 757-324 aircraft (the Aircraft)

 

Ladies and Gentlemen:

This Letter Agreement amends and supplements the Purchase Agreement. All terms
used but not defined in this Letter Agreement have the same meaning as in the
Purchase Agreement.

Boeing agrees to make available to Customer [CONFIDENTIAL MATERIAL OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT] U.S. Dollars) for Customer's marketing and
promotion programs associated with the introduction of the first Aircraft into
service, and [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] for each subsequent Aircraft delivered within two years after the
delivery of the first Aircraft. These programs may include marketing research;
tourism development; corporate identity; direct marketing; video tape, or still
photography; planning, design and production of collateral materials; management
of promotion programs and advertising campaigns.

Boeing's obligation to provide the support will commence at the time the
purchase of the Aircraft becomes firm (not subject to cancellation by either
party) and will [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]. There will be no cash payments or other support in lieu thereof.

 

Following the execution of this Letter Agreement, a Boeing Airline Promotion
representative will meet with Customer's designated representative to discuss
the extent, selection, scheduling, and funds disbursement process for the
program.

 

Very truly yours,

THE BOEING COMPANY

 

By    /s/ J. A. McGarvey           

Its           Attorney-In-Fact           

 

ACCEPTED AND AGREED TO this

Date:    December  29, 2000

Continental Airlines, Inc.

 

By     /s/ Gerald Laderman                   

Its            Senior Vice President - Finance    

December 29, 2000

6-1162-JMG-0320

 

 

Continental Airlines, Inc.

1600 Smith Street

Houston, Texas 77002

 

Subject: Special Matters

Reference: Purchase Agreement No. 2333 (the Purchase Agreement)

between The Boeing Company (Boeing) and Continental

Airlines, Inc. (Customer) relating to Model 757-324 aircraft (the Aircraft)

Ladies and Gentlemen:

This Letter Agreement amends and supplements the Purchase Agreement. All terms
used and not defined in this Letter Agreement have the same meaning as in the
Purchase Agreement.

1. Credit Memoranda.

In consideration of Customer's purchase of Model 757-324 Aircraft, Boeing shall
issue at the time of delivery of each Aircraft and Option Aircraft, a credit
memorandum in an amount equal to [CONFIDENTIAL MATERIAL OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT]. The credit memorandum is subject to the same airframe
escalation as is used to calculate the Aircraft Price at the time of delivery.
The credit memorandum may be used by Customer for the purchase of Boeing goods
and services or applied to the balance due at the time of Aircraft delivery.

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

4. [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

4.2 Option Aircraft. [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]

5. [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

6. [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

7. [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

8. Aircraft Invoices.

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

9. Assignment of Credits.

Customer may not assign the credit memoranda described in this Letter Agreement
without Boeing's prior written consent [CONFIDENTIAL MATERIAL OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT]

10. Confidential Treatment.

Boeing and Customer understand that certain information contained in this Letter
Agreement, including any attachments hereto, are considered by both parties to
be confidential. Boeing and Customer agree that each party will treat this
Letter Agreement and the information contained herein as confidential and will
not, without the other party's prior written consent, disclose this Letter
Agreement or any information contained herein to any other person or entity
except as may be required by applicable law or governmental regulations.

 

 

Very truly yours,

THE BOEING COMPANY

By /s/ J. A. McGarvey  

Its Attorney-In-Fact  

 

ACCEPTED AND AGREED TO this

Date:     December 29, 2000

CONTINENTAL AIRLINES, INC.

 

By /s/ Gerald Laderman  

Its Attorney-In-Fact  

 